Citation Nr: 1228518	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy.

2.  Entitlement to an initial compensable rating for actinic keratosis (AK).

3.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the cervical spine (IVDS).

4.  Entitlement to an initial rating in excess of 10 percent for right upper extremity cervical radiculopathy with history of carpal tunnel syndrome status post carpal tunnel release, for the periods of February 1, 2006, to September 17, 2007, and from November 1, 2007, to the present.

5.  Entitlement to an effective date earlier than January 11, 2008, for the award of service connection for actinic keratosis. 



REPRESENTATION

Appellant represented by:	Attorney Todd S. Hammond


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1974 to October 1977, as well as various periods of Active Duty for Training in the United States Army Reserves, and over sixteen years of service in the Public Health Service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  In September 2006, the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in pertinent part granted service connection for benign prostatic hypertrophy (20 percent rating), IVDS of the cervical spine (10 percent rating), and C6 nerve root radiculopathy of the ulnar nerve (10 percent rating).  The Veteran appealed the initial ratings assigned to each of those disabilities.

In an April 2012 rating decision, the Phoenix, Arizona, RO granted a temporary 100 percent evaluation for the Veteran's C6 nerve root radiculopathy of the ulnar nerve, for convalescence following surgery, for the period between September 18, 2007, and October 31, 2007; in that decision, the RO amended the disability to include carpal tunnel symptomatology, and reworded the issue as "right upper extremity cervical radiculopathy with history of carpal tunnel syndrome status post carpal tunnel release."  The rating for that disability since November 1, 2007, is 10 percent.  Also in the April 2012 rating decision, the RO granted an increased initial rating of 20 percent for the Veteran's IVDS, effective February 1, 2006, the original date of service connection.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available has been awarded, except for the period of September 18, 2007, to October 31, 2007 for the issue of right upper extremity cervical radiculopathy with history of carpal tunnel syndrome status post carpal tunnel release, these two issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

As addressed below, in January 2008, the Veteran withdrew his appeal regarding the issue of entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy.

In June 2009, the RO in Portland, Oregon, granted service connection for actinic keratosis, effective January 11, 2008, and assigned an initial noncompensable rating.  Previously, in an unappealed decision dated in September 2006, the Veteran had been denied service connection for AK.  Following the June 2009 rating decision, the Veteran appealed the rating assigned in a July 2009 notice of disagreement (NOD), and subsequently perfected his appeal.  

As addressed in the remand section of this decision, it is also apparent that the Veteran submitted an NOD concerning the effective date assigned to the grant of service connection for AK, but no statement of the case (SOC) has been issued for that issue as of this time.  

The claims file has remained under the jurisdiction of the RO in Phoenix, Arizona.

The Veteran requested a Travel Board hearing on his VA Form 9 Substantive Appeal, and a hearing was scheduled for July 26, 2012.  Despite receiving adequate notice of that hearing by way of a June 2012 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome of the cervical spine, entitlement to an initial rating in excess of 10 percent for C6 nerve root radiculopathy of the ulnar nerve for the periods of February 1, 2006 to September 17, 2007, and from November 1, 2007, to the present, and entitlement to an effective date earlier than January 11, 2008, for service connection for actinic keratosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a January 2008 signed statement, the Veteran indicated that he desired to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy.

2.  Throughout the course of the appeal, the Veteran's service-connected actinic keratosis approximates a disability picture consistent with involvement of at least 20 percent of exposed areas affected, but has not been shown to comprise 40 percent or more of the entire body, or 40 percent or more of exposed areas affected, require the use of constant or near-constant systemic medication during the past 12-month period, or demonstrate four or five characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for entitlement to an initial 30 percent rating for the Veteran's actinic keratosis, but no higher, have been met for the entire timeframe on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraen Issue- Benign Prostatic Hypertrophy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran, in a January 2008 signed statement, withdrew his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.


VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the Veteran has withdrawn the issue of entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy, no analysis of VCAA notice or the duty to assist is necessary for that issue.

The Veteran's claim for an initial compensable rating for actinic keratosis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for this issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In addition to the records VA was successful in obtaining from the Veteran's various treatment providers, the Veteran submitted numerous other medical records, which have been associated with the claims file.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded a VA examination in August 2010 to evaluate the severity of his actinic keratosis.  The Board finds that the VA examination is adequate, because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the skin disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran was scheduled for a July 2012 Board hearing, as he had requested, but he failed to appear on the appointed day of the hearing.  The request for a hearing, as noted above, is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's Virtual VA file in consideration of this appeal.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Initial Rating for Actinic Keratosis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the United States Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Given the nature of present claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection from January 11, 2008.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.

The Veteran's AK has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7819, for benign skin neoplasms, which provides that the disability criteria for DCs 7800 (disfigurement of the head, face, or neck), 7801, 7802, 7803, 7804, or 7805 (scars), or criteria for impairment of function, should be applied.  

Diagnostic Code 7800 provides a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement, for the purposes of evaluation under section 4.118, are: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, (8) skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).

Diagnostic Code 7801 applies to scars, other than the head, face, or neck, that are deep or cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying tissue damage.  Id. at Note (2).

Diagnostic Code 7802 provides a maximum 10 percent rating for scars, other than of the head, face, or neck, that are superficial and do not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, a maximum 10 percent rating is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Diagnostic Code 7804 provides a maximum 10 percent rating for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

And finally, Diagnostic Code 7805 applies to scars that cause limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

(The Board notes that revised provisions for evaluating scars (DCs 7800, 7801, 7802, 7803, 7804, and 7805) were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008, 73 Fed. Reg. 54708 (Sept. 23. 2008), or to those claims pending as of that date, but not yet rated, for which the Veteran has requested review under the revised criteria.  See 77 Fed. Reg. 2909 (Jan. 19, 2012) (providing that VA's intention with the October 23, 2008 rating change had been that claims pending as of that date would be rated under the old (pre-October 23, 2008) criteria subject to the right of the claimant to request review under the revised criteria).  The Veteran has not requested that the new criteria be applied to his claim.  Accordingly, the revisions do not apply in the present case.  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the January 2008 claim.  In this regard, however, the Board notes that the criteria under which the Veteran's AK is being rated, Diagnostic Code 7806, was not affected by the October 23, 2008 changes.)

The Board must consider all potentially-applicable diagnostic codes, whether or not raised by claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, potentially pertinent in this case are DCs 7806 (dermatitis) and 7824 (diseases of keratinization).

Under DC 7806 for dermatitis or eczema, a noncompensable evaluation is warranted when there is less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, DC 7806 (2011).

Under DC 7824 (diseases of keratinization), a noncompensable rating is warranted for a disability requiring no more than topical therapy during the past twelve-month period.  A 10 percent rating is warranted for localized or episodic cutaneous involvement and the requirement for intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during the past twelve -month period.  A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; the requirement for intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve -month period.  The maximum potential rating, 60 percent, requires a showing of either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past twelve -month period.  38 C.F.R. § 4.118, DC 7824 (2011).

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

A January 2008 letter in the claims file from C.W. C., a physician's assistant, indicated that the Veteran had a history of actinic keratosis, a chronic condition with symptoms that would recur indefinitely.  

In November 2008, the Veteran was provided a VA consult for his AK.  He had no history of skin cancer, but had numerous actinic keratoses over the previous eight years.  At the time of the physical examination, he had 21 total "scattered, gritty, hyperkeratotic, think, erythematous papules," which were found on his vertex and crown of his scalp (7), his right cheek and neck (3), his left cheek and neck (5), his left dorsal forearm (2), his right dorsal forearm (1), and his upper back (3).  The examiner diagnosed the Veteran with AK.  

A November 2008 addendum indicated that none of the AK papules were suspected for skin cancer.

The Veteran had AK papules frozen off with liquid nitrogen in October 2009.  At that time, he had lesions on his left ear, right ear, right parietal scalp, frontal scalp, right temple, upper right forehead, lower left forehead, lower mid forehead, right malar crescent, left malar crescent, and the apex and dorsum of his nose.  Some of the lesions were thick and "approaching squamous cell risk," but the examiner did not diagnose squamous cell carcinoma.  It was merely noted as a risk in the future.  

In March 2010, a treating nurse noted that the Veteran had a single dark red/black, crusting lesion at the crown of his scalp, measuring three millimeters, which the nurse (without pathology), noted to be "likely but possibly not" skin cancer.  

An April 2010 dermatology note indicated that the Veteran was treating his scalp with Efudex.  He had multiple solar lentigines lesions, and an encrusted area on the posterior of his neck.  He was diagnosed with actinic keratoses of the neck and scalp.

In August 2010, the Veteran was provided a VA examination for his AK.  At that time, he stated that his AK caused "raised, rough, red, scaly, pruritic papules located [on] the scalp, face, neck, and ears.  Treatment, the course of which would take up to 12 weeks, would resolve the lesions temporarily.  Physical examination demonstrated scattered raised, rough, erythematous, scaly papules to the frontal scalp, temples, and upper cheek.  There were no papules of the ears or neck at the time of the examination.  The papules were superficial in nature.  There was no scarring, disfigurement, or functional impairment.  The Veteran's AK affected approximately 4 percent of his total body surface area, and 25 percent of his exposed body surface area.  

In the present case, the Board finds upon reviewing the pertinent medical and lay evidence of record, that the service-connected disability picture more nearly approximates the criteria for the assignment of an initial 30 percent rating under the criteria for Diagnostic Code 7806.  Although Diagnostic Code 7806 applies to dermatitis and/or eczema, this DC most appropriately addresses the symptoms of the disability at issue, and provides the Veteran with the highest rating of the potentially applicable DCs.  

In particular, the VA examination of August 2010 indicates that the Veteran had 25 percent of the exposed areas of his body affected by the AK papules.  While there were no prior estimates in the claims file, the November 2008 (21 papules) and October 2009 (papules in many areas of the face) were consistent with the August 2010 examiner's findings.  A skin condition covering between 20 and 40 percent of the exposed areas of a Veteran's skin warrants a 30 percent evaluation.  38 C.F.R. § 4.118, DC 7806.

There is no evidence that the Veteran's AK disability affects more than 40 percent of the entire body or more than 40 percent of the exposed areas of his skin, requirements that would have to be met to warrant a 60 percent rating under DC 7806.  Id.  

The Veteran could be rated under DC 7824 for a disease of keratinization, but the evidence does not present a picture of generalized cutaneous involvement or systemic manifestations.  As such, only a 10 percent rating would be applicable.  See 38 C.F.R. 4.118, DC 7824.  Even were the AK determined to meet the systemic or generalized criteria, the highest rating applicable to the Veteran's symptoms would be 30 percent, matching the rating under DC 7806.  Id.  The evidence would have to demonstrate "constant or near-constant systemic medication" during a one-year period to meet the criteria for a higher, 60 percent rating.  Id.  In this case, the evidence does not suggest that he has required that type of treatment for his AK.

For a rating in excess of 30 percent under DC 7800, the Veteran would have to show visible or palpable tissue loss or asymmetry of multiple features of his face, or four or five characteristics of disfigurement.  Here, he did not demonstrate any tissue loss or facial asymmetry, and while the description of the papules could be interpreted to demonstrate some characteristics of disfigurement (elevated papules, scaly papules, and hyperpigmented areas of the skin, but without evidence that such an area covered six square inches), his AK did not cause four or five characteristics of disfigurement.  

The Board also notes that DC 7806, in addressing a general skin condition rather than individual scars, more adequately addresses the symptoms of the Veteran's AK.  While DC 7819 concerning benign neoplasms indicates that rating under DC 7800 is appropriate, there is no evidence that the Veteran's individual AK papules cause marks to remain after the papules heal, and thus, they are not "scars."  See Dorland's Illustrated Medical Dictionary at 1674 (32nd ed., 2012) (providing a general medical definition of "scar").  The Board recognizes that the disorder could be rated analogously to scars, but addresses this point to further demonstrate that the DC 7806 criteria more effectively address the Veteran's symptomatology.  Further, the DC 7800 criteria does not readily address the Veteran's AK symptomatology, based on the difficulty to measure the size and nature of the papules in the terms provided by the "characteristics of disfigurement."  

The Veteran similarly has not demonstrated deep scars, or scars causing limited motion, covering an area in excess of 144 square inches of his skin, which would warrant a 40 percent evaluation under DC 7801.  38 C.F.R. § 4.118, DC 7801.  Likewise, there is no evidence to suggest that the Veteran's AK causes any limitation of function.  38 C.F.R. § 4.118, DC 7819.

In summary, the Board finds that the Veteran's actinic keratosis warrants a 30 percent rating under 38 C.F.R. § 4.118, DC 7806.  This rating encompass the entire rating period on appeal.

Finally, "staged ratings" are not warranted because the schedular criteria for a 30 percent rating have been met throughout the entire initial rating period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

In reaching all conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation for AK is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected skin disability, to wit actinic keratosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran retired in 2006 because he became eligible by age or duration of work.  There is no suggestion in the record that the Veteran's service-connected actinic keratosis, or any other service-connected disabilities, contributed to his regular retirement.  Accordingly, there is no need for further analysis with respect to this matter.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy is dismissed.

An initial 30 percent rating, but not higher, for the actinic keratosis is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

Concerning the upper extremity radiculopathy component of the cervical spine disability with carpal tunnel syndrome status post carpal tunnel release, it is apparent that all available records are not of record.  Specifically, there is no record, other than its mention in an August 2010 letter by Dr. R.M.O., of the Veteran's May 2009 treatment at O.H.S.U., that, according to Dr. R.M.O., addresses his symptomatology at that juncture.  It appears evident that other records, including records of treatment at O.H.S.U., are outstanding.  On remand, the RO should attempt to obtain all outstanding records relevant to the Veteran's upper extremity disabilities.

The current medical evidence, including the August 2010, is insufficient to properly rate the Veteran's upper extremity disability, and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

While it is apparent from the August 2010 examination report that the Veteran's continuing right upper extremity disability is related to his cervical radiculopathy, the disability picture for the period between February 1, 2006, and September 17, 2007, is unclear, as the Veteran was demonstrating symptomatology of both cervical radiculopathy, related to his cervical spine disability, and median nerve neuropathy, related to his carpal tunnel syndrome.  On remand, the examiner should review the Veteran's medical records concerning his right upper extremity and attempt to identify the symptoms of the Veteran's cervical radiculopathy and his carpal tunnel syndrome, and indicate which nerves were affected by his disabilities.

Additionally, with regard to the present level of disability, the August 2010 examiner opined that the Veteran's cervical radiculopathy was "moderate without incomplete paralysis, neuritis, or neuralgia."  While the examiner might have been indicating that the radiculopathy symptomatology only consisted of pain (i.e., was wholly sensory), such a conclusion is not evident from the examiner's opinion.  Also, the August 2010 examination did not conduct electromyography (EMG) testing to determine the current severity of the Veteran's disabilities.  A new examination is warranted to provide adequate medical evidence describing the current level of severity of the Veteran's cervical radiculopathy and carpal tunnel syndrome status post carpal tunnel release.

Further, as to the orthopedic component of the cervical spine disability, the August 2010 examiner failed to adequately address the effect of pain, including the muscle spasms described by the Veteran, on the range of motion of the cervical spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  The examiner noted the effects of pain on various aspects of cervical spine range of motion, but did not indicate what effect pain had on forward flexion of the cervical spine, a measurement that is critical to properly rate the disability.  See 38 C.F.R. § 4.71a, DC 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).  On remand, a new examination is warranted to fully address the Veteran's cervical spine symptomatology.

For the above reasons, the August 2010 examination is insufficient to properly rate the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It is also apparent that the Veteran submitted an NOD concerning the effective date assigned to the grant of service connection for AK, but that no SOC has been issued concerning that issue.  Initially, by way of an August 2009 letter to Senator Jon Kyl, which was forwarded to the RO in August 2009, the Veteran indicated his disagreement with the effective date assigned in that decision.  Thereafter, in February 2010, he submitted a letter to the Phoenix RO, expressing his disagreement with the effective date assigned for that disability.  The Board observes in this regard that there is no date stamp on the February 9, 2010 letter, or in the attached letter in which he lays out his contentions (which itself is dated August 19, 2008).  While it is unclear when the RO received either of these two documents, their location in the claims file in between documents received in February 2010 and documents received in March 2010, suggests receipt during that timeframe.  Thus, whether relying on the August 2009 communication from Senator Kyl's office, or the February 2010 letter, it is apparent that the Veteran submitted a timely NOD concerning the issue of the effective date of service connection for AK, but that no SOC has been issued for that issue as of this time.  

In relation to the above, when a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).  As no SOC has been issued, an appeal of the effective date for the award of service connection for actinic keratosis is not ready to be perfected.  An SOC must be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who provided treatment for his right upper extremity disability.

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the above action is completed, the Veteran should be afforded a VA neurological examination by a neurologist to determine the current severity of his right upper extremity cervical radiculopathy and carpal tunnel syndrome status post carpal tunnel release.  The claims file should be provided to and be reviewed by the examiner. All tests deemed necessary should be conducted and the results reported in detail.  Testing should, at minimum, include an EMG.  

The examiner should identify the nerve(s) currently affected by the Veteran's radiculopathy and carpal tunnel syndrome.  For each affected nerve identified, the examiner should indicate whether there is incomplete paralysis, neuralgia, or neuritis of the nerve, including the degree of paralysis, neuralgia, or neuritis, or whether the Veteran's symptomatology is wholly sensory.

The examiner should comment on the level of functional limitations caused by the disabilities.  

Regarding the relevant period of time prior to the Veteran's carpal tunnel release, February 1, 2006, to September 17, 2007, the examiner should thoroughly review the medical records concerning cervical radiculopathy and carpal tunnel syndrome.  For the period of February 1, 2006, to September 17, 2007, the examiner should attempt to identify all symptomatology related to cervical radiculopathy and carpal tunnel syndrome and identify, to the extent possible, which nerves were affected.  If the symptomatology cannot be identified, the examiner should assess the total effects of the Veteran's right upper extremity disabilities during that time.  In making this determination, the examiner should address all relevant findings concerning his disabilities that were made by his various treatment providers during that time period.

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

A rationale for all opinions should be provided. If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

3.  The Veteran should be afforded a VA cervical spine examination to determine the current severity of his intervertebral disc syndrome of the cervical spine.  The claims file should be provided to and be reviewed by the examiner. 

All tests deemed necessary should be conducted and the results reported in detail.  The examiner should provide range of motion in degrees, to include the degree at which pain begins.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on all aspects of the Veteran's cervical spine range of motion.  

In this regard, the examiner should specifically address the issue of whether there is limitation of forward flexion of the cervical spine due to pain, repeated motion, or during flare-ups or muscle spasms.

The examiner should also comment concerning whether the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician.  If so, the number and duration of such episodes should be noted.

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

A rationale for all opinions should be provided.

4.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, then he and his representative, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

5.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to an effective date earlier than January 11, 2008, for the award of service connection for actinic keratosis.  

The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination. Also, the Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


